ICJ_047_SouthWestAfrica_LBR_ZAF_1966-07-18_JUD_01_ME_05_EN.txt. 239

DISSENTING OPINION OF JUDGE KORETSKY

I can in no way concur in the present Judgment mainly because the
Court reverts in essence to its Judgment of 21 December 1962 on the same
cases and in fact revises it even without observing Article 61 of the
Statute and without the procedure envisaged in Article 78 of the Rules of
Court.

The Court has said in the operative part of its Judgment that “the
Applicants cannot be considered to have established any legal right or
interest appertaining to them in the subject-matter of the present
claims ...”.

But the question of the Applicants’ “legal right or interest” (referred
to in short as their “‘interest’’) in their claims as a ground for instituting
proceedings against the Respondent as Mandatory for South West
Africa was decided already in 1962 in the first phase (the jurisdictional
phase) of these cases.

Atthat time, the Respondent, assertingin its third preliminary objection
that the conflict between the Parties “is by reason of its nature and
content not a ‘dispute’ as envisaged in Article 7 of the Mandate for
South West Africa”, added, “more particularly in that no material
interests of the Governments of Ethiopia and/or Liberia or of their
nationals are involved therein or affected thereby” (italics added).
The adjective “material” (interests) was evidently used not in its narrow
sense—as a property interest.

In dismissing the preliminary objection of the Respondent the Court
then said that “the manifest scope and purport of the provisions of this
Article (i.e., Article 7) indicate that the Members of the League were under-
stood to have a legal right or interest in the observance by the Mandatory
of its obligations both toward the inhabitants of the mandated territory,
and toward the League of Nations and its Members”. (Italics added.)
(P. 343.) And a little later the Court said: “Protection of the material
interests of the Members of their nationals is of course included within
its compass, but the well-being and development of the inhabitants
of the mandated territory are not less important” (p. 344).

So the question of the Applicants’ interests in their claims was decided
as, one might say, it should have been decided, by the Court in 1962.
The question of an applicant’s “interest” (as a question of a “qualité’’)
even in national-law systems is considered as a jurisdictional question.
For example, “le défaut d’intérét” of an applicant is considered in the
French law system as a ground for “‘fin de non-recevoir de procédure”.

237
240 SOUTH WEST AFRICA (DISS. OP. KORETSKY)

The Rules of Court, and the practice of the Court, do not recognize
any direct line of demarcation between questions of the merits and
those of jurisdiction. The circumstances of the case and the formulation
of the submissions of the parties are of guiding if not decisive significance.

The Respondent, as noted above, raised the question of the Appli-
cants’ interests. The Court decided this question at that time. It did
not consider it necessary to join it to the merits as the character of the
Applicants’ interests in the subject-matter of their claims was evident.
Both Parties dealt with this question in a sufficiently complete manner.
The Applicants, as will be noted later, did not seek anything for them-
selves; they asserted only that they have a “legal interest to seeing to it
through judicial process that the sacred trust of civilization created
by the Mandate is not violated”. To join the question of the Applicants’
“interests” in their claims to the merits would not “reveal’’ anything
new, as became evident at this stage of the cases. And it is worthy of
note that in the dissenting opinion of President Winiarski (pp. 455 ff.),
in the joint dissenting opinion of Judges Sir Percy Spender and Sir
Gerald Fitzmaurice (pp. 548 ff.) and in the dissenting opinion of Judge
ad hoc van Wyk (pp. 660 ff.), the question of the Applicants’ interests
was considered on a jurisdictional plane.

The Respondent did not raise this question in its final submissions
at this stage of the merits. The Court itself has now raised the question
which was resolved in 1962 and has thereby reverted from the stage of
the merits to the stage of jurisdiction. And thus the “‘door’’ to the Court
which was opened in 1962 to decide the dispute (as the function of the
Court demands (Article 38 of the Statute)), the decision of which would
have been of vital importance for the peoples of South West Africa
and to peoples of other countries where an official policy of racial
discrimination still exists, was locked by the Court with the same key
which had opened it in 1962.

Has the 1962 Judgment of the Court a binding force for the Court
itself?

The Judgment has not only a binding force between the parties (Article
59 of the Statute), it is final (Article 60 of the Statute). Being final, it is
—one may say—final for the Court itself unless revised by the Court
under the conditions and in accordance with the procedure prescribed
in Article 61 of the Statute and Article 78 of the Rules of Court.

In discussing the meaning of the principle of res judicata, and its
applicability in international judicial practice, its significance is often
limited by the statement that a given judgment could not be considered
as binding upon other States or in other disputes. One may sometimes
easily fail to take into consideration the fact that res judicata has been
said to be not only pro obligatione habetur, but pro veritate as well. And
it cannot be said that what today was for the Court a veritas, will to-
morrow be a non-veritas. A decision binds not only the parties to a given
case, but the Court itself. One cannot forget that the principle of immuta-

238
241 SOUTH WEST AFRICA (DISS. OP. KORETSKY)

bility, of the consistency of final judicial decisions, which is so important
for national courts, is still more important for international courts.
The practice of the Permanent Court and of this Court shows the great
attention they pay to former judgments, their reasons and opinions.
Consideration must be given even to the, question whether an advisory
opinion of the Court, which is not binding for the body which requested it,
is binding for the Court itself not only vi rationis but ratione vis as well.

Could it possibly be considered that in a judgment only its operative
part but not the reasons for it has a binding force? It could be said that
the operative part of a judgment seldom contains points of law. Moreover,
the reasons, motives, grounds, for a given judgment may be said to be
the “reasons part” of the judgment. The two parts of a judgment—the
operative part and the reasons—do not “stand apart” one from another.
Each of them is a constituent part of the judgment in its entirety. It
will be recalled that Article 56 of the Statute says: “The judgment shall
state the reasons on which it is based” (italics added). These words are
evidence that the reasons have a binding force as an obligatory part of
a judgment and, at the same time, they determine the character of
reasons which should have a binding force. They are reasons which
substantiate the operative conclusion directly (“on which it is based’’).
They have sometimes been called “consideranda’’. These are reasons
which play a role as the grounds of a given decision of the Court—a role
such that if these grounds were changed or altered in such a way that
this decision in its operative part would be left without grounds on
which it was based, the decision would fall to the ground like a building
which has lost its foundation.

To define the binding force of the reasons for a judgment a reference
has sometimes been made to the Advisory Opinion of the Permanent
Court relating to Polish Postal Service in Danzig (1925, P.C.I.J., Series B,
No. 11, p. 30). But the Permanent Court said on that occasion “by no
means ... every reason given in a decision constitutes a decision”. It
is evident that the Court did not assert then that reasons—as a part of
a decision—have no binding force at all. It considered that not all reasons
for a decision constitute a binding part of it. Somewhat earlier it con-
trasted “binding” reasons and “non-binding” ones; it said: “it is certain
that the reasons contained in a decision, at least in so far as they go
beyond the operative part, have no binding force as between the parties
concerned.”

The reason of the 1962 Judgment relating to “a legal right or interest”
of the Applicants served as a ground for the Court’s decision to dismiss
the third preliminary objection submitted by the Respondent. And
what was then decided with the reasons ‘‘on which it is based” is finally
not provisionally decided. And I repeat that these reasons cannot be
reversed in the way chosen by the Court.

239
242 SOUTH WEST AFRICA (DISS. OP. KORETSKY)

The 1962 Judgment met with a somewhat widespread response in
legal periodicals. I consider it worthwhile to cite at least from one
article as it came from juridical circles in South Africa. I have in mind an
article which was published in The South Africa Law Journal, 1964.
The author (R. Ballinger) said there, almost paraphrasing the words of
the Judgment:

“The broad, clear and precise language (of Article 7) made it
obvious that Members of the League had been understood to have
a legal interest in the observance of its obligations towards the
inhabitants of South West Africa by the Mandatory.” (P. 46.)

And some pages later he wrote, evaluating the Judgment in a general
way:

“We must accept that one thing has been finally settled in inter-
national law by the Judgment on the Preliminary Objections:
the Mandate as a whole is still legally in force and the Republic
cannot unilaterally rule in the territory.”

Ea
* *

But since the Court based its judgment on the assumption of an
absence of any legal right or interest on the part of the Applicants in
their claims and since they, in the Court’s words “cannot be considered
to have established any legal right or interest appertaining to them in the
subject-matter of the present claims. . .” one has to return to the question
of the nature of the Applicants’ interest in their claims.

One might accept an old principle “pas d’intérêt, pas d’action”. But
the question is how to define a notion of “interest” and how to say
what an interest is about. Should we have recourse to the notion which
was developed in civil law doctrine and practice, of which the inherent
characteristic was and still is to regard all interests in the light of material,
property interest, a man’s personal (subjective), proper, own interest
(which, though sometimes a moral interest, is more often expressed
“in cash” as well)?

Long ago there were warnings against the danger of an unreserved
transference of the principles of civil law and process into international
(public) law and into the procedure of international courts. Here the
character of relations and rights is of another kind. Here one cannot
think in civil law categories. The notion of a “general interest” finds
wider scope in international law. It may be seen that the notion of a
“general interest” and actions in a general interest are now not alien
to national law systems (particularly in socialist law systems, even in
their civil-law procedures).

The French authors H. Solus and R. Perrot (in their Droit judiciaire
privé, 1961), speaking (p. 98) about the Roman principle “no right,

240
243 SOUTH WEST AFRICA (DISS. OP. KORETSKY)

no action”—“‘this early concept of the action lived on after the Roman
procedure, and endured through the passing centuries’—have noted
further:

[Translation]

“Throughout the whole of the nineteenth century, this concept
was admitted without difficulty by private law theorists until the
time when the intense development of contentious business in the
administrative courts, at the beginning of the twentieth century,
made it necessary for the theorists to reconsider the traditional
concept, which was a legacy from Roman law and which the classical
doctrine had conserved. It was indeed no longer adapted to pro-
ceedings ultra vires the essential object of which is not to settle
a dispute between two individuals who claim concurrent rights,
but to ensure respect for legality’, ... and, for that purpose, “it
was necessary to assimilate proceedings ultra vires to a real action
at law; the theorists of public Jaw strove to fit the structure of those
proceedings into the notion of action but concerned themselves
only with the seisin of the court and carefully avoided all reference
to any subjective right’ (italics added).

Might one say, paraphrasing the Solus-Perrot words, that the essential
object of the Applicants was to ensure respect for a proper interpretation
and application of the provisions of the Mandate and that they had and
have a right to apply to the Court without making any reference to “any
subjective right’’?

It is necessary to turn to the history of the inclusion of the juris-
dictional clause in the mandate instrument. It is a fact that the Mandates
Commission (usually called the Milner Commission) was set up in June
1919 for the purpose of drafting mandates instruments ‘B’ and ‘C’.
There were two tendencies that arose at once (a) to defend first of all the
interests of commercial and industrial circles (this was reflected in
seeking to include in the drafts clauses concerning the ‘‘open-door”,
and “commercial equality’), and (b) to protect indigenous peoples.
The French member of the Commission (M. Simon) expressed the view
“that the idea of commercial equality preceded that of the Mandates,
that it embraced the whole theory of the Mandates, that the Mandates
had been devised to ensure: (1) commercial equality; (2) the protection
of indigenous populations” and that “the Mandate could not exist
without those two conditions”. /Translation.] But the President of the
Commission (Lord Milner) did not agree with this.

He said:

[Translation]

“He maintained that the ‘C’ Mandate differed from the ‘B’
Mandate precisely in respect of commercial equality. Territories
which came within the category of the ‘C’ Mandate were attached
to the State of the mandatory Power and were consequently subject

241
244 SOUTH WEST AFRICA (DISS. OP. KORETSKY)

only to the stipulations concerning the protection of indigenous
peoples ...” (italics added).

And this difference between the two kinds of mandates “B’ and ‘C’

resulted in two kinds of jurisdictional clauses in drafts relating to them.

The draft of mandate ‘B’ had Article 15 which consisted of two para-
graphs: one which corresponds to the present Article 7 (2) of the Mandate
and a second which read as follows:

[Translation ]

“The subjects or citizens of States Members of the League of
Nations may likewise bring claims concerning infractions of the
rights conferred on them by Articles 5, 6, 7, 7a and 75 of this
Mandate before the said Court for decision.”

The draft of mandate ‘C’ contained a jurisdictional clause (Article VE)
consisting of one paragraph only, which repeated the wording of the
corresponding (first) paragraph of Article 15 of the draft of mandate ‘B’.

As this might have some importance for the interpretation of Article
7 (2) of the present Mandate it is worthy of note that Article 15 (2)
dealt not with national rights of member States but with the rights of
nationals of such States. An attempt was then made on the basis of
this paragraph to allow private persons and companies to be parties
in cases before the Court. But that idea met with strong objection, and
then, on Lord Cecil’s proposal, the paragraph was drafted as follows:

[Translation]

“The Members of the League of Nations will likewise be entitled
on behalf of their subjects or citizens to refer claims for breaches
of their rights, etc.”

This was a typical formula for a clause providing for diplomatic
(judicial) intervention.

The Cecil formula did not omit any references (see “etc.”) to Article 5
(about the commercial and industrial rights of citizens), Article 6 (about
the freedom of conscience and religion), Article 7 (about equal treatment),
Article 7a (about concessions), Article 7b (about tariffs), and it is clear
that possible claims based on those Articles, which were transformed by
the new text from being rights of nationals of member States to being
national (special) rights of these States, did not and do not limit the
rights of member States which were envisaged in other Articles of the
drafts, such as Articles 3, 4 and 10 (obligations in relation to indigenous
peoples), Article 8 (about the prohibition of the traffic in opium), etc.

The wording of paragraph 2 was omitted in the subsequent texts of
the Mandates (except that of Tanganyika) but one cannot interpret the
omission as a ground for asserting that Article 7 (2) confers on a member
State the right to submit to the Court a dispute with the Mandatory
relating to the interpretation and application of the Mandate only if

242
245 SOUTH WEST AFRICA (DISS. OP. KORETSKY)

it can establish its own legal right or interest in its claim. The Court
in its 1962 Judgment stated rightly in this connection: “Protection of
the material interests of the Members or their nationals is of course
included within its [Article 7] compass, but the well-being and develop-
ment of the inhabitants of the Mandated territory are not less important.”
(P. 344.)

All this relates to a “B’ mandate. A ‘C’ mandate had (and has) no
provisions which could be connected (directly at least) with the specific
legal rights and interests of member States or their nationals (save
perhaps in some measure Article 5, which was added for reasons which
were not aimed at protecting direct State interests). And accordingly the
draft of a ‘C’ mandate had no paragraph 2 analogous to that of a ‘B’
mandate.

But why at that time was a system of judicial supervision in regard
to the correctness of the interpretation and the application of the pro-
visions of the Mandate introduced into the mandates system?

Some general considerations are necessary by way of explanation.

The mandates system arose in the conflicting conditions of the post-
War I international situation, when the Principal Allied and Associated
Powers, or some of them, realized that they should try—parallel with
their endeavour to reconcile their contradictions—to mitigate the colon-
ial forms of undisguised domination, to respond, in the epoch of national
liberation movements in colonial territories, to the struggle of dependent
peoples striving for independence, to pacify them, to give a hope to those
peoples that they would be able to achieve their freedom by peaceful
means, through the mandates system. It was then that the notion of a
sacred trust of civilization found expression.

This made it possible for the Court to say in its 1950 Advisory Opinion
(p. 132): “The Mandate was created in the interest of the inhabitants of
the territory and of humanity in general, as an international institution
with an international object—a sacred trust of civilization.” Reference
was made in the Court to President Wilson’s words: “The fundamental
idea would be that the world was acting as trustee through a mandatory.”

To defend such a system (as created in the interest of indigenous
peoples), seemed to some to be a “common cause”.

Two kinds of securities for the performance of this trust were created:
(a) political supervision by the Council of the League of Nations, to
whose satisfaction the Mandatory. was required to make an annual
report, and (b) judicial supervision by the Permanent Court, which had
to decide whether the Mandatory’s interpretation or application of the
provisions of the Mandate were correct.

It is not necessary to dwell at any length on the concrete reasons why
243
246 SOUTH WEST AFRICA (DISS. OP. KORETSKY)

the task of supervision was divided between the Council of the League
and the Permanent Court. It was said that it was rather difficult to settle
disputes relating to the Mandate in the Council as under the unanimity
rule the vote of a Mandatory was a deciding one, that it would sometimes
be more convenient to turn a dispute relating to the interpretation or
the application of the provisions of the Mandate into the channel of
calm judicial consideration.

But who was entitled to institute proceedings against a Mandatory?
Neither the League itself nor its Council could bring an action in the
Court. And then the right to apply to the Court in defending the “‘com-
mon cause” was entrusted to any Member of the League.

Was this something strange at that time? [ venture to cite an excerpt
from a pamphlet of the League: La Cour permanente de Justice inter-
nationale (Geneva, 1921, p. 19):

[Translation]

“The question has been raised whether the principal organs of
the League—above all, the Council—should not be able, as such,
to be a party to a dispute before the Court. This idea has, however,
been discarded both by the Council at its Brussels meeting and by
the Assembly. On the other hand, it is understood, as is expressly
stated in the report on the Statute approved by the Assembly, that
groups of States may appear as a party. Consequently, there is
nothing to prevent the individual States represented at a given
moment on the Council from instituting an action collectively,
but not as the Council of the League. This possibility may prove
to be of special value when it comes to enforcing certain stipulations
of the treaties concerning the protection of racial, religious, etc.
minorities.”

And one could find in the minorities treaties, which were concluded
afterwards, a jurisdictional clause, for example in the declaration,
concerning the Protection of Minorities in Albania, 2 October 1921,
Article 7.

“Any difference of opinion as to questions of law or fact arising
out of these Articles [of the Treaty] between the Albanian Govern-
ment and any Power a Member of the Council of the League of
Nations, shall be held to be a dispute of an international character
under Article 14 of the Covenant of the League of Nations. Any
such dispute shall, if the other party thereto demands, be referred
to the Permanent Court of International Justice . . .”

It is important to emphasize that any Member of the Council of the
League had a right to apply to the Permanent Court in regard to ques-
tions connected with any of the provisions of the Treaty without re-
quiring any specific personal interest of a given Member or its nationals
in a dispute with the government concerned. The Article mentioned

244
247 SOUTH WEST AFRICA (DISS. OP. KORETSKY)

only “any difference of opinion as to questions of law or fact ...”.
The fact that in the minorities treaties the circle of possible Applicants
was limited does not prevent their jurisdictional clauses from being
considered as a manifestation of a new (in international judicial pro-
cedure) principle of the recognition of actions in a general interest.

This principle had to be developed in the mandates system. And
that was done. It is relevant to cite Judge Oda, who said in his dissenting
opinion in the Mavrommatis case (P.C.I.J., Series A, No. 2, p. 86):

“Since the Mandate establishes a special legal relationship it is
natural that the League of Nations, which issues the Mandate,
should have rights of supervision as regards the Mandatory. Under
the Mandate, in addition to the direct supervision of the Council
of the League of Nations (Articles 24 and 25) provision is made for
indirect supervision by the Court; but the latter may only be exercised
at the request of a Member of the League of Nations (Article 26).
It is therefore to be supposed than an application by such a Member
must be made exclusively with a view to the protection of general
interests...” (Italics added.)

These “‘general interests” in relation to a ‘C’ mandate might be only
the interest of protecting the indigenous peoples, which were (and
are) under the Mandate. And if the judgment of the Court insists that
the Applicants had to establish their own legal interests in the subject-
matter of their claims, one might say that the general interest in a proper
observance of the provisions of the Mandate became the interest of
any Member of the League on his own, as his proper interest.

This is confirmed by what might appear to be merely a detail:
Article 7 (2) of the Mandate puts the word the “provisions of the
Mandate” in the plural—that is to say, the Applicants possessed the
right to apply to the Court on questions relating to the interpretation
or the application of all provisions of the Mandate (and not merely
relating to provision 5 (the missionaries clause)).

But this does not mean that the Applicants could be considered as
some kind of individual control organ. The Court itself was and is a
judicial supervisory organ in respect of the questions envisaged in
Article 7 (2) of the Mandate, but the right to institute proceedings against
a Mandatory by bringing an application against him was in the hands of
any Member of the League. When Judge Nyholm (P.C.I.J., Series A,
No. 11, p. 26) spoke of “a right of control which a State Member of the
League may exercise”, he added “by applying to the Court” (italics
added), so a State Member did not “by applying to the Court” convert
itself into an organ of judicial control. It was endowed with a right,
one may say, of judicial initiative within the limits defined by Article 7 (2).

245
248 SOUTH WEST AFRICA (DISS. OP. KORETSKY)

To exercise this judicial initiative was the real interest of tne Applicants
in these cases. They have, from the very beginning, asserted (Memorials,
pp. 91-92) that they have a “‘legal interest to seeing to it through judicial
process that the sacred trust of civilization created by the Mandate is
not violated’.

And, to prove the Applicants’ right to apply to the Court on this
ground, it is not necessary to assert that the Mandate was established
“on behalf of the Members of the League in their individual capacities”
(Judgment, para. 20), or that the Applicants (as former Members of
the League) were separate parties to the instrument of mandate as such,
that they had a status, analogous to that of a beneficiary or—which is
much the same—that they were tertii in favorem of whom the Mandate’
was instituted. To lay down these conditions would be beside the point
as the Applicants themselves did not rest their right to invoke the
jurisdiction of the Court upon such grounds.

Article 7 (2) does not call for such conditions. Its wording is quite
clear to anyone who is not seeking to read into it what it does not contain.
It provides for the submission to the Permanent Court of “any dispute
whatever ... between the Mandatory and another Member of the League
of Nations relating to the interpretation or the application of the pro-
visions of the Mandate”. This is the basic legal criterion (to use the
words of the Judgment in the Mavrommatis case (P.C.I.J., Series A,
No. 2, p. 16)) which (as was said there) determined and limited the
jurisdiction of the Court in cases related to Mandates. If one wants to
differentiate in these cases between a right to invoke the jurisdiction of
the Court and the substantive right (which underlies the claims) it is
practically impossible to do so as in these cases the substantive right
of the Applicants, their legal right or interest, in the subject-matter of
the claims, one may say, coincides with their right to submit to the
Court their dispute relating to the interpretation or the application of
the provision. In the Applications they did not seek anything for them-
selves. They asked the Court to declare and adjudge (if we generalize
their final submissions) mainly on the question of the rightful interpre-
tation and application of the provisions of the Mandate, as the Respond-
ent denied that its official policy of apartheid is inconsistent with Arti-
cle 22 of the Covenant and more especially with Article 2 of the Man-
date. Here the question is not that of claiming from the Mandatory
the carrying out of the “conduct of the Mandate” provisions of the
Mandate. This would be in some sense a “‘displacement” of the real
position of the Applicants.

They do not dictate to the Mandatory how to carry out the Mandate;
they have laid before the Court the question of how to interpret the
provisions of the Mandate; whether they are rightiy applied by the
Mandatory; whether the Mandatory’s policy in the Territory of South
West Africa, which has caused so much concern to world public opinion
and to Members of the United Nations, is consistent with the provisions
of the Mandate and with its purpose and principles. Such a right of

246
249 SOUTH WEST AFRICA (DISS. OP. KORETSKY)

the Applicants to apply to the Court on these matters was established
not aliter vel aliunde (see para. 65), but in Article 7 (2). This right is
a tight of judicial initiative, which one might compare mutatis mutandis
with legislative initiative.

(Signed) V. KORETSKY.

247
